EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of November 10, 2006, by
and among IBERIABANK Corporation (the “Company”), a corporation organized under
the laws of the State of Louisiana, with its principal offices at 200 West
Congress Street, Lafayette, Louisiana 70501, and the purchaser whose name and
address is set forth on the signature page hereof (the “Purchaser”).

IN CONSIDERATION of the mutual agreements, representations, warranties and
covenants contained in this Agreement, the Company and the Purchaser agree as
follows:

Section 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of up to
576,923 shares (the “Shares”) of the common stock, par value $1.00 per share
(the “Common Stock”), of the Company.

Section 2. Agreement to Sell and Purchase the Shares. At the Closing (as defined
in Section 3), the Company will sell to the Purchaser, and the Purchaser will
buy from the Company, upon the terms and conditions hereinafter set forth, the
number of Shares set forth on the Purchaser’s signature page at a purchase price
of $52.00 per Share for an aggregate purchase price (the “Aggregate Purchase
Price”) indicated on the Purchaser’s signature page. The Company proposes to
enter into this same form of purchase agreement with certain other investors
(the “Other Purchasers”) and expects to complete sales of the Shares to them.
The Purchaser and the Other Purchasers are hereinafter sometimes collectively
referred to as the “Purchasers,” and this Agreement and the agreements executed
by the Other Purchasers are hereinafter sometimes collectively referred to as
the “Agreements.” The term “Placement Agents” shall mean, collectively, Stifel,
Nicolaus & Company, Incorporated and Howe Barnes Hoeffer & Arnett, Inc.

Section 3. The Closing.

3.1 The Closing.

(a) Upon the terms and subject to the conditions of this Agreement, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur at
the offices of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.,
located at 500 Dover Boulevard, Suite 120, Lafayette, Louisiana 70503, or such
other place as the parties may agree. The date upon which the Closing actually
occurs is herein referred to as the “Closing Date.” The Purchasers will be
notified of the Closing Date in advance by facsimile transmission or otherwise.

(b) Prior to the Closing, the Company shall cause its Transfer Agent to issue to
the Purchaser one or more stock certificates registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser in writing,
representing the number of Shares set forth on the Purchaser’s signature page
(the “Certificate”). The name(s) in which the Certificates are to be registered
are set forth in the Stock Certificate Questionnaire attached hereto as part of
Appendix I.



--------------------------------------------------------------------------------

(c) Prior to the Closing, the Purchasers shall deliver to a closing agent
designated by the Company (which may be counsel to the Company or the Company’s
transfer agent) and reasonably acceptable to the Purchasers, the Aggregate
Purchase Price.

3.2 Conditions to Company’s Obligation to Close. The Company’s obligation to
complete the purchase and sale of the Shares and deliver the Shares to the
Purchaser at the Closing shall be subject to the following conditions, any one
or more of which may be waived by the Company:

(a) The Purchaser shall make payment to the Company by wire transfer of the
Aggregate Purchase Price indicated on the Purchaser’s signature page which shall
be delivered to the Company by or on behalf of the Purchaser; and

(b) The representations and warranties of the Purchaser as set forth in
Section 5 hereof shall be true and correct as of the date hereof and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date (which shall be true and correct as
of such date)), and the Purchaser shall have performed, satisfied and complied
with in all material respects the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Purchaser
on or prior to the Closing Date.

3.3 Conditions to Purchaser’s Obligation to Close. The Purchaser’s obligation to
purchase the Shares from the Company at the Closing shall be subject to the
following conditions, any one or more of which may be waived by the Purchaser at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(a) receipt by the Purchaser of the Certificate;

(b) the representations and warranties of the Company set forth in Section 4
hereof shall be true and correct in all material respects as of the date hereof
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date (which shall be
true and correct in all material respects as of such date)), and the Company
shall have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company on or prior to the Closing Date;

(c) the Company shall have delivered a certificate, dated the Closing Date, duly
executed on behalf of the Company by its Chief Executive Officer to the effect
set forth in clause (b) above;

(d) the Company shall have delivered a certificate, dated the Closing Date, duly
executed by its Secretary or Assistant Secretary or other appropriate officer,
certifying that the attached copies of the Company’s Articles of Incorporation,
By-laws and the resolutions of the Board of Directors or Executive Committee of
the Board of Directors approving this Agreement and the transactions
contemplated hereby, are all true, complete and correct and remain unamended in
full force and effect;

 

2



--------------------------------------------------------------------------------

(e) receipt by the Purchasers of an opinion letter of Jones, Walker, Waechter,
Poitevent, Carrère & Denègre, L.L.P., special counsel to the Company, dated the
Closing Date, with respect to such matters and in such form as shall be agreed
upon between such counsel and counsel for the Placement Agents;

(f) on the Closing Date, the “lock-up” agreements between the Placement Agents
and officers and directors of the Company relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, executed and
delivered to the Placement Agents on or before the date hereof, shall be in full
force and effect; and

(g) on the Closing Date, no legal action, suit or proceeding shall be pending or
overtly threatened which seeks to restrain or prohibit the transactions
contemplated by this Agreement.

Section 4. Representations. Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Purchaser as follows:

4.1 Organization and Qualification. The Company and each of its subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and the Company and each of its
subsidiaries is qualified to do business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would not have a Material Adverse Effect (as defined herein) on the
Company. The Company and each of its subsidiaries has corporate power and
authority to carry on its business as now conducted in all material respects, to
own, lease and operate its assets, properties and business. The Company is duly
registered with the Federal Reserve as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). The Company and its
subsidiaries has in effect all federal, state, local and foreign governmental
authorizations necessary for it to own or lease its properties and assets and to
carry on its business as it now conducted in all material respects. IBERIABANK,
a Louisiana banking corporation and wholly-owned subsidiary of the Company
(“IBERIABANK”), is an “insured depository institution” as defined in the Federal
Deposit Insurance Act and applicable regulations thereunder.

4.2 Authorized Capital Stock. The authorized capital stock of the Company
consists of: (a) 25,000,000 shares of Common Stock, of which 9,705,231 shares
are issued and outstanding at the close of business on October 31, 2006; and
(b) 5,000,000 shares of serial preferred stock, par value $1.00 per share. No
series of such preferred stock have been designated by the Company or are issued
and outstanding. The issued and outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and conform in all material respects to
the description thereof contained in the Company’s periodic and other reports
(the “SEC Reports”) filed under the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”). No holder of Common Stock is entitled to
preemptive or similar rights. The number of shares issuable and reserved for
issuance pursuant to the Company’s stock option plans and the number of shares
issuable and reserved for issuance pursuant to securities exercisable or
exchangeable for, or convertible into, any shares of

 

3



--------------------------------------------------------------------------------

capital stock is set forth in Schedule 4.2. Except as disclosed on Schedule 4.2,
the Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock, any shares of capital stock of any subsidiary or
any such options, rights, convertible securities or obligations. The
descriptions of the Company’s stock, stock plans or arrangements and the options
or other rights granted and exercised thereunder, set forth in the SEC Reports
accurately and fairly present the information required to be shown with respect
to such plans, arrangements, options and rights.

4.3 Issuance Sale and Delivery of the Shares. The Shares have been duly
authorized and, when issued, delivered and paid for in the manner set forth in
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable, and will conform in all material respects to the description
thereof set forth in the SEC Reports. The certificates evidencing the Common
Stock are in due and proper form under Louisiana law and the rules of Nasdaq. No
preemptive rights, or other rights to subscribe for or purchase, exist with
respect to the issuance and sale of the Shares by the Company pursuant to this
Agreement. No person has any right to require the Company to register the sale
of any shares owned by such person under the Securities Act of 1933, as amended
(the “Securities Act”). No further approval or authority of the stockholders or
the Board of Directors of the Company is required for the issuance and sale of
the Shares to be sold by the Company as contemplated herein.

4.4 Due Execution, Delivery and Performance of the Agreements. The Company has
full legal right, corporate power and authority to enter into and perform its
obligations under the Agreements and to consummate the transactions contemplated
hereby. The Agreements have been duly authorized, executed and delivered by the
Company. The making and performance of the Agreements by the Company and the
consummation of the transactions herein contemplated will not (a) violate any
provision of the organizational documents of the Company or any of its
subsidiaries; (b) result in the creation of any lien, charge, security interest
or encumbrance upon any assets of the Company pursuant to the terms or
provisions of, or will not conflict with, result in the breach or violation of,
or constitute, either by itself or upon notice or the passage of time or both, a
default under any agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries or
any of their respective properties may be bound or affected and in each case
which would have a material adverse effect on the condition (financial or
otherwise), properties, business, prospects or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”); or
(c) result in any violation of any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to the Company or
any of its subsidiaries or any of their respective properties (including the BHC
Act and the rules and regulations thereunder, the rules and regulations and
requirements of the United States Federal Reserve System (the “Federal
Reserve”), the Federal Deposit Insurance Corporation (the “FDIC”), and the
banking laws and regulations of the State of Louisiana and the banking laws and
regulations of other applicable jurisdictions). No registration, qualification
or filing with, or consent, approval, authorization or other order of, any
court, regulatory body, administrative agency, self-regulatory agency, stock
exchange or market or other governmental body (each, a “Governmental Authority”)
is required for the execution and delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement, except for compliance with

 

4



--------------------------------------------------------------------------------

the Blue Sky laws and federal securities laws applicable to the offering of the
Shares. Upon their execution and delivery, and assuming the valid execution
thereof by the respective Purchasers, the Agreements will constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as the indemnification agreements of the Company in Section 7.3
hereof may be legally unenforceable.

4.5 Financial Statements. As of their respective dates, the financial statements
of the Company included in the SEC Reports complied as to form in all material
respects with applicable accounting requirements and published rules and
regulations of the Securities and Exchange Commission (the “Commission”) with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except as may be otherwise indicated in such financial
statements or the notes thereto) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

4.6 Book and Records; Internal Controls. The books, records and accounts of the
Company and its subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the results
of operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit timely preparation of financial statements in
accordance with generally accepted accounting principles and the Rules and
Regulations and to maintain asset accountability, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences; the chief executive officer and the chief financial officer of
the Company have made all certifications required by the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and any related rules and regulations
promulgated by the Commission, and the statements contained in any such
certification are complete and correct; the Company maintains adequate
“disclosure controls and procedures” (as defined in Rule 13a-14(c) under the
Exchange Act); the Company is otherwise in compliance in all material respects
with all applicable effective provisions of the Sarbanes-Oxley Act.

4.7 Accountants. Castaing, Hussey & Lolan, LLC, who have expressed their opinion
with respect to the consolidated financial statements in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2005, are, and during the
periods covered by their reports were, independent accountants as required by
the Securities Act, the Exchange Act and the rules and regulations promulgated
thereunder (the “Rules and Regulations”).

4.8 No Defaults. Neither the Company nor any of its subsidiaries is (a) in
violation or default of any provision of its articles of incorporation or
bylaws, or other organizational

 

5



--------------------------------------------------------------------------------

documents, or (b) in breach of or default with respect to any provision of any
agreement, judgment, decree, order, mortgage, deed of trust, lease, franchise,
license, indenture, permit or other instrument to which it is a party or by
which it or any of its assets or properties are bound, and there does not exist
any state of fact which, with notice or lapse of time or both, would constitute
an event of default on the part of the Company or any of its subsidiaries as
defined in such documents, except in the case of clause (b) for such breaches
and defaults which individually or in the aggregate would not be material to the
Company and its subsidiaries, taken as a whole.

4.9 Contracts. All material documents, contracts or other agreements to which
the Company or any of its subsidiaries is or are a party or by which its or
their assets or properties are bound are described in or filed as exhibits to
the SEC Reports as required by the Rules and Regulations and each such
agreements is in full force and effect on the date hereof; and neither the
Company nor any of its subsidiaries, nor, to the Company’s knowledge, any other
party is in breach of or default under any of such contracts which would have a
Material Adverse Effect. Each description of such contracts, documents or other
agreements accurately reflects in all material respects the terms thereof.

4.10 No Actions. Except as disclosed in Schedule 4.10, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened to which the Company or any of its subsidiaries is or may
be a part or of which property owned or leased by the Company or any of its
subsidiaries is or may be the subject, or related to environmental or
discrimination matters, which actions, suits or proceedings, individually or in
the aggregate, might prevent or might reasonably be expected to materially and
adversely affect the transactions contemplated by this Agreement or result in a
material adverse change in the condition (financial or otherwise), properties,
business, prospects or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Change”); and no labor
disturbance by the employees of the Company or any of its subsidiaries exists
or, to the Company’s knowledge, is imminent which might reasonably be expected
to have a Material Adverse Effect. Except as disclosed in Schedule 4.10, neither
the Company nor any of its subsidiaries is party to or subject to the provisions
of any material injunction, judgment, decree or order of any Governmental
Authority.

4.11 Properties. Each of the Company and its subsidiaries has good and
marketable title to all the properties and assets reflected as owned by them in
the consolidated financial statements included in the SEC Reports, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except (i) those, if
any, reflected in such consolidated financial statements, or (ii) those which
are not material in amount and do not adversely affect the use made and promised
to be made of such property by the Company or its subsidiaries. Each of the
Company and its subsidiaries holds its leased properties under valid and binding
leases, with such exceptions as are not materially significant in relation to
their respective businesses. The Company and its subsidiaries owns or leases all
such properties as are necessary to its operations as now conducted.

4.12 No Material Change. Since December 31, 2005, and except as described in or
specifically contemplated by the SEC Reports, (i) neither the Company nor its
subsidiaries has incurred any material liabilities or obligations, direct,
indirect or contingent, or entered into any

 

6



--------------------------------------------------------------------------------

material verbal or written agreement or other transaction which is not in the
ordinary course of business or which could reasonably be expected to result in a
material reduction in the future earnings of the Company or its subsidiaries;
(ii) neither the Company nor its subsidiaries has sustained any material loss or
interference with its businesses or properties from fire, flood, windstorm,
accident or other calamity not covered by insurance; (iii) neither the Company
nor its subsidiaries has paid or declared any dividends or other distributions
with respect to its capital stock, and neither the Company nor its subsidiaries
is in default in the payment of principal or interest on any outstanding debt
obligations; (iv) there has not been any change in the capital stock of the
Company other than the sale of the Shares hereunder and shares or options issued
pursuant to employee equity incentive plans or purchase plans approved by the
Company’s Board of Directors, or indebtedness material to the Company (other
than in the ordinary course of business; (v) there has been no Material Adverse
Change; and (vi) there has not occurred any other event and, to the Company’s
knowledge, there has arisen no set of circumstances required by the Exchange Act
and the Rules and Regulations to be disclosed in a periodic or other report
thereunder which has not been so disclosed as fairly and accurately described
therein.

4.13 Intellectual Property. Except as disclosed in or specifically contemplated
by the SEC Reports, (i) the Company and its subsidiaries own or have obtained
valid and enforceable licenses or options for the inventions, patent
applications, patents, trademarks (both registered and unregistered), trade
names, copyrights and trade secrets necessary for the conduct of the Company’s
and its subsidiaries’ respective businesses as currently conducted and as the
SEC Reports indicate the Company and its subsidiaries contemplate conducting
(collectively, the “Intellectual Property”); and (ii) to the Company’s knowledge
(for each of the following subsections (a) through (e)): (a) there are no third
parties who have any ownership rights to any Intellectual Property that is owned
by, or has been licensed to, the Company or its subsidiaries that would preclude
the Company or its subsidiaries from conducting their respective businesses as
currently conducted and as the SEC Reports indicate the Company and its
subsidiaries contemplate conducting, except for the ownership rights of the
owners of the Intellectual Property licensed or optioned by the Company or its
subsidiaries; (b) there are currently no sales of any products that would
constitute an infringement by third parties of any Intellectual Property owned,
licensed or optioned by the Company or its subsidiaries; (c) there is no pending
or threatened action, suit, proceeding or claim by others challenging the rights
of the Company or its subsidiaries in or to any Intellectual Property owned,
licensed or optioned by the Company or its subsidiaries, other than non-material
claims; (d) there is no pending or threatened action, suit, proceeding or claim
by others challenging the validity or scope of any Intellectual Property owned,
licensed or optioned by the Company or its subsidiaries, other than non-material
claims; and (e) there is no pending or threatened action, suit, proceeding or
claim by others that the Company or its subsidiaries infringe or otherwise
violate any patent, trademark, copyright, trade secret or other proprietary
right of others, other than non-material claims.

4.14 Compliance with Applicable Laws. Except as described in the SEC Reports,
the Company and its subsidiaries have complied and are in compliance in all
material respects with all federal, state and local statutes, regulations,
ordinances and rules as now in effect and applicable to the ownership and
operation of their properties or the conduct of their businesses as currently
being conducted (including, without limitation, all regulations and orders of,
or agreements with, the Federal Reserve, the FDIC, the Louisiana Office of
Financial Institutions (“LOFI”), as applicable, and the Equal Credit Opportunity
Act, the Fair Housing Act, the

 

7



--------------------------------------------------------------------------------

Community Reinvestment Act, the Home Mortgage Disclosure Act, all other
applicable fair lending laws or other laws relating to discrimination and the
Bank Secrecy Act and Title III of the Patriot Act), except where the failure to
do so would not have a Material Adverse Effect. Neither the Company nor any of
its subsidiaries engages, directly or indirectly, in any activity prohibited by
the Federal Reserve, the BHC Act, other federal banking or consumer protection
laws or the regulations promulgated thereunder or the banking or consumer
protection laws and regulations of the State of Louisiana and neither the
Company nor any of its subsidiaries engages, directly or indirectly, in any
activity prohibited by the banking or consumer protection laws and regulations
of other applicable jurisdictions which would result in a Material Adverse
Effect. Except as described in the SEC Reports, neither the Company nor any
subsidiary is subject to a directive from the FDIC, the Federal Reserve, the
LOFI or any other Governmental Authority to make any material change in the
method of conducting its business and no such directive is pending or, to the
knowledge of the Company, threatened by such authorities. Except as described in
the SEC Reports, the Company and its subsidiaries are not subject to any
cease-and-desist order, prompt correction action directive, civil money penalty,
orders of prohibition, consent order, written agreement, memorandum of
understanding, or other enforcement actions or supervisory agreements issued by
the Federal Reserve, the FDIC, the LOFI or any other federal or state bank
regulatory agency to which the Company or any of its subsidiaries is subject.

4.15 Taxes. Each of the Company and its subsidiaries has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and neither the Company nor its
subsidiaries has knowledge of a tax deficiency which has been or might be
asserted or threatened against it which could have a Material Adverse Effect.
There are no tax audits or investigations pending, which if adversely determined
would result in a Material Adverse Effect to the Company and its subsidiaries
taken as a whole; nor does the Company have any knowledge of any material
proposed additional tax assessments against the Company or any of its
subsidiaries.

4.16 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares to be sold to the Purchaser hereunder will be,
or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.

4.17 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

4.18 Offering Materials. Other than the management presentation dated October
2006, the Company has not distributed and, without the prior consent of the
Placement Agent, will not distribute prior to the Closing Date any offering
material in connection with the offer and sale of the Shares. The Company has
not in the past nor will it hereafter take any action independent of the
Placement Agent to sell, offer for sale or solicit offers to buy any securities
of the Company which would bring the offer, issuance or sale of the Shares, as
contemplated by this Agreement, within the provisions of Section 5 of the
Securities Act, unless such offer, issuance or sale was or shall be within the
exemptions of Section 4 of the Securities Act.

 

8



--------------------------------------------------------------------------------

4.19 Insurance. Each of the Company and its subsidiaries maintains insurance of
the types and in the amounts that the Company reasonably believes is adequate
for its business, including, but not limited to, insurance covering all real and
personal property owned or leased by the Company or its subsidiaries against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against by similarly situated companies; all policies of insurance and
fidelity or surety bonds insuring the Company or any of its subsidiaries or the
Company’s or its subsidiaries’ respective businesses, assets, employees,
officers and directors are in full force and effect; the Company and each of its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and neither the Company nor any subsidiary of the
Company has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that is not materially greater than the current cost. Neither the Company
nor any of its subsidiaries has been denied any insurance coverage which it has
sought or for which it has applied.

4.20 Contributions. Neither the Company at any time since its incorporation nor
its subsidiaries at any time since they were acquired by the Company has,
directly or indirectly, (i) made any unlawful contribution to any candidate for
public office, or failed to disclose fully any contribution in violation of law,
or (ii) made any payment to any federal or state governmental officer or
official, or other person charged with similar public or quasi-public duties,
other than payments required or permitted by the laws of the United States or
any jurisdiction thereof.

4.21 Additional Information.

(a) The Company represents and warrants that the following SEC Reports at the
time they became effective or were filed with the Commission, as the case may
be, complied in all material respects with the requirements of the Securities
Act or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading: (i) the Company’s
Current Reports on Form 8-K dated May 17, 2006, July 13, 2006, July 26, 2006, as
amended, August 9, 2006 and October 31, 2006; (ii) the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2005; (iii) the Company’s
Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31,
2006, June 30, 2006 and September 30, 2006; (iv) the Company’s Proxy Statement
for the 2006 Annual Meeting of Stockholders; and (v) all other documents, if
any, filed by the Company with the Commission since December 31, 2005 and prior
to the date hereof. Any further documents so filed, when such documents become
effective or are filed with the Commission, as the case may be and as the same
may be amended or supplemented, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading.

 

9



--------------------------------------------------------------------------------

(b) Since January 1, 2005, the Company has filed all documents required to be
filed by it prior to the date hereof with the Commission pursuant to the
reporting requirements of the Exchange Act.

4.22 Form S-3 Eligibility. The Company is eligible to use Form S-3 to register
the Shares for resale by the Purchasers as contemplated in Section 7 of this
Agreement.

4.23 Private Placement. Assuming the accuracy of the representations and
warranties of the Purchasers, the offer and sale of the Shares to the Purchasers
as contemplated hereby is exempt from the registration requirements of the
Securities Act.

4.24 Related Party Transactions. No transaction has occurred between or among
the Company and any of its officers or directors, shareholders or any affiliate
or affiliates of any such officer or director or shareholder that is not
described in the SEC Reports.

4.25 Market Stabilization. The Company has not taken, nor will it take, directly
or indirectly, any action designated to or which might reasonably be expected to
cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Common Stock or any security of the Company to facilitate the sale or resale of
any of the Shares.

4.26 Nasdaq Compliance; Listing. The Company is in compliance with the
requirements of the Nasdaq for continued listing of the Common Stock thereon and
has not received any notification that, and has no knowledge that, the Nasdaq is
contemplating terminating such listing nor, to the Company’s knowledge, is there
any basis therefor. The Shares have been approved for listing on Nasdaq and the
transactions contemplated by this Agreement will not contravene the rules and
regulations of the Nasdaq.

4.27 Environmental Laws. Except as described in Schedule 4.27 and except as
would not, singly or in the aggregate, result in a Material Adverse Effect,
(A) neither the Company nor any of the subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries and (D) there are no events or circumstances
that might reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

10



--------------------------------------------------------------------------------

4.28 Absence of Manipulation. Neither the Company nor, to its knowledge, any of
its officers, directors or affiliates has taken, and at the Closing Date,
neither the Company nor, to its knowledge, any of its officers, directors or
affiliates will have taken, directly or indirectly, any action which has
constituted, or might reasonably be expected to constitute, the stabilization or
manipulation of the price of sale or resale of the Shares.

4.29 Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in the SEC Reports has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

4.30 Solicitation; Other Issuances of Securities.

(a) Neither the Company nor any of its subsidiaries or affiliates, nor any
Person acting on its or their behalf, (i) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Shares,
(ii) has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under any circumstances that would
require registration of the Securities under the Securities Act or (iii) has
issued any shares of Common Stock or shares of any series of preferred stock or
other securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock which would be
integrated with the sale of the Shares to such Purchaser for purposes of the
Securities Act or of any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, nor will the Company or any of its subsidiaries or affiliates take
any action or steps that would require registration of any of the Shares under
the Securities Act or cause the offering of the Shares to be integrated with
other offerings.

(b) The Company agrees that, for a period beginning on the date hereof and
ending on, and including, the date that is the later of 180 days after the date
hereof or the effective date of the Registration Statement, it will not, without
the prior written consent of Stifel, Nicolaus & Company, Incorporated, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or file a registration statement with the Commission in respect of
any Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, or warrants or other rights to purchase Common
Stock or any such securities, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Stock or any securities convertible into or exchangeable or
exercisable for Common Stock, or warrants or other rights to purchase Common
Stock or any such securities, whether any such transaction is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, or
(iii) publicly announce an intention to effect any transaction specified in
clause (i) or (ii) above. The foregoing sentence shall not apply to (a) the
Shares to be sold hereunder, (b) registration of the Shares pursuant to the
Registration Statement

 

11



--------------------------------------------------------------------------------

contemplated by Section 7 hereof, (c) the filing of a registration statement on
Form S-4 in connection with the Company’s recently announced transactions with
Pulaski Investment Corporation and Pocahontas Bancorp, Inc. and the issuance of
shares of Common Stock as contemplated thereby, (d) the issuance by the Company
of any shares of Common Stock upon the exercise of an option outstanding on the
date hereof under the Company’s existing employee benefit plans or (e) the grant
by the Company of options or shares of restricted Common Stock pursuant to the
Company’s existing employee benefit plans in accordance with past practice.

4.31 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Purchasers or their agents or
counsel with any information that constitutes material, nonpublic information
concerning the Company or its subsidiaries other than the existence of the
transactions contemplated by this Agreement. The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Purchasers regarding the Company, its business and the transactions
contemplated hereby, including the Schedules to this Agreement, furnished by or
on behalf of the Company is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or any of its
subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.

4.32 Acknowledgment. The Company represents that it is relying solely on the
representations, warranties, covenants and agreements set forth in this
Agreement, which document supersedes and replaces any other written or oral
information relating to a Purchaser communicated to the Company.

Section 5. Representations, Warranties and Covenants of the Purchaser.

5.1 Securities Law Representation and Warranty.

(a) The Purchaser hereby represents and warrants to, and covenants with, the
Company as follows: (i) the Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Shares, including investments in securities issued by the
Company, and has requested, received, reviewed and considered all information it
deems relevant in making an informed decision to evaluate the merits and risks
of a purchase of the Shares; (ii) the Purchaser is an “accredited investor”
within the meaning under paragraph (a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) of
Rule 501 of Regulation D promulgated under the Securities Act and/or a
“qualified institutional buyer” within the meaning under paragraph (a)(1) of
Rule 144A promulgated under the Securities Act; and (iii) the Purchaser can bear
the economic risk and complete loss of its investment in the Shares;

(b) the Purchaser is acquiring the number of Shares set forth on the Purchaser’s
signature page in the ordinary course of its business and for its own account,
not as

 

12



--------------------------------------------------------------------------------

nominee or agent, and with no present intention of distributing any of such
Shares or any arrangement or understanding with any other persons regarding the
distribution of such Shares except pursuant to sales registered or exempted
under the Securities Act;

(c) the Purchaser was not organized for the specific purpose of acquiring the
Shares;

(d) the Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the provisions of this Agreement and the Securities Act, applicable state
securities laws and the respective rules and regulations thereunder;

(e) the Purchaser understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
United States federal and state securities laws and that the Company is relying
upon the truth and accuracy of, and the Purchaser’s compliance with,
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Shares;

(f) the Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of an
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares; and

(g) the Purchaser has been furnished with all materials relating to the
business, financial condition, results of operations, properties, management,
operations and prospects of the Company and its subsidiaries, including
materials relating to the terms and conditions of the offer and sale of the
Shares, which have been requested by the Purchaser. The Purchaser has been
afforded the opportunity to ask questions of the Company and has received
answers from an authorized representative of the Company which are satisfactory
to the Purchaser. Notwithstanding the foregoing, in entering into this
Agreement, the Purchaser represents that it is relying solely on the
representations, warranties, covenants and agreements set forth in this
Agreement, which document supersedes and replaces any other written or oral
information communicated to the Purchaser.

5.2 Restricted Securities. The Purchaser understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities as may be resold without registration under the Securities Act
only in certain limited circumstances. The Purchaser hereby covenants with the
Company not to make any sale of the Shares except (i) pursuant to an effective
registration statement under the Securities Act or (ii) pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws. Any transfer or purported transfer of the Shares in violation
of this Section 5.2 shall be voidable by the Company. The Company shall not
register any transfer of the Shares in violation of this Section 5.2. The
Company may,

 

13



--------------------------------------------------------------------------------

and may instruct any transfer agent for the Company to, place such stop transfer
orders as may be required on the transfer books of the Company in order to
ensure compliance with the provisions of this Section 5.2. The Purchaser
acknowledges that there may occasionally be times when the Company, based on the
advice of counsel, determines that, subject to the limitations of Section 7.2,
it must suspend the use of the prospectus forming a part of the Registration
Statement until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the Commission, or until such
time as the Company has filed an appropriate report with the Commission pursuant
to the Exchange Act. The Purchaser hereby covenants that it will not sell any
Shares pursuant to said prospectus during the period commencing at the time at
which the Company gives the Purchaser written notice of the suspension of the
use of said prospectus and ending at the time the Company gives the Purchaser
written notice that the Purchaser may thereafter effect sales pursuant to said
prospectus. The Purchaser further covenants to notify the Company promptly of
the sale of all of its Shares.

5.3 Legends.

(a) The Purchaser understands that, until the end of the applicable holding
period under Rule 144(k) of the Securities Act (or any successor provision) with
respect to the Shares, any stock certificate representing the Shares shall bear
a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION THEREFROM. NOTWITHSTANDING
THE FOREGOING, BUT SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF THE SECURITIES
ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SHARES.

Within three business days of receipt by the Company of a written request from a
Purchaser accompanied by such additional documentation as may reasonably be
requested by the Company to effect such request, the legend set forth in this
Section 5.3 shall be removed and the Company shall issue a certificate without
such legend to the holder of Shares, unless otherwise required by state
securities laws, (i) if, at the time of such request, the Registration Statement
contemplated by Section 7 is effective, (ii) if, in connection with a sale
transaction, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act, or (iii) upon expiration of the applicable two-year holding
period under Rule 144(k) of the Securities Act (or any successor rule); provided
that the Purchaser is not and has

 

14



--------------------------------------------------------------------------------

not been within three months prior to such date, an “affiliate” of the Company
(as such term is defined in Rule 144 of the Securities Act). The Company may
make a notation on its records and/or provide instruction to its transfer agent
regarding the Company’s stock transfer records, consistent with the provisions
of this Section 5.3. The Company shall bear the fees and expenses, if any, of
the transfer agent in connection with the removal of the legend and the issuance
of a certificate.

(b) The Purchaser understands that, in the event Rule 144(k) as promulgated
under the Securities Act (or any successor rule) is amended to change the
two-year period under Rule 144(k) (or the corresponding period under any
successor rule), (i) each reference in this Section 5.3 of this Agreement to
“two years” or the “two-year period” shall be deemed for all purposes of this
Agreement to be references to such changed period, and (ii) all corresponding
references in the Shares shall be deemed for all purposes to be references to
the changed period, provided that such changes shall not become effective if
they are otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.

5.4 Purchaser’s Authority. The Purchaser further represents and warrants to, and
covenants with, the Company that (i) the Purchaser has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) upon the
execution and delivery of this Agreement, this Agreement shall constitute a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Purchaser in Section 7.3 hereof may be
legally unenforceable.

5.5 No Advice. The Purchaser understands that nothing in this Agreement or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares.

5.6 Treatment of Non-Public Information. The Purchaser agrees to hold the
existence, terms and conditions of this Agreement in confidence and not to
disclose the same to any other person until such time as the Company files the
8-K Filing (as defined below). On or before 8:30 a.m., New York City time, on
the first business day following the date of this Agreement, the Company shall
issue a press release and file a Current Report on Form 8-K describing the
material terms of the transactions contemplated by this Agreement in the form
required by the Exchange Act (the “8-K Filing”). From and after the filing of
the 8-K Filing with the SEC, no Purchaser shall be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the 8-K Filing.

 

15



--------------------------------------------------------------------------------

Section 6. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement or by the
Placement Agent, all covenants, agreements, representations and warranties made
by the Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefore.

Section 7. Registration of the Shares; Compliance With the Securities Act.

7.1 Registration Procedures and Expenses. The Company shall:

(a) use its best efforts to prepare and file with the Commission, as soon as
practicable but in no event later than 60 calendar days after the Closing, a
Registration Statement on Form S-3 (the “Registration Statement”) to enable the
resale of the Shares together with any shares of capital stock issued or
issuable, from time to time, upon any reclassification, share combination, share
subdivision, stock split, share dividend, merger, consolidation or similar
transaction or event or otherwise as a distribution on, in exchange for or with
respect to any of the foregoing, in each case held at the relevant time by a
Purchaser, the “Registrable Securities” by the Purchaser on a delayed or
continuous basis under Rule 415 of the Securities Act through the automated
quotation system of the Nasdaq Global Market or the facilities of any national
securities exchange on which the Company’s common stock is then traded or in
privately-negotiated transactions;

(b) use its commercially reasonable efforts, subject to receipt of necessary
information from the Purchasers on the Registration Questionnaire attached
hereto as part of Appendix I, to cause the Commission to declare the
Registration Statement effective as promptly as practicable and in any event
within 60 calendar days after the date by which the Registration Statement is
required to be filed by the Company in accordance with Section 7.1(a);

(c) as expeditiously as practicable, prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith and take such other actions as may be necessary to keep
the Registration Statement correct and effective until the earlier of (i) the
date on which the Shares may be resold by the Purchasers without registration by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect or (ii) such time as all Registrable Securities purchased by the
Purchasers have been sold pursuant to the Registration Statement;

(d) furnish to the Purchaser with respect to the Registrable Securities (and to
each underwriter, if any, of such Registrable Securities) such reasonable number
of copies of prospectuses and such other documents as the Purchaser may
reasonably request, in order to facilitate the public sale or other disposition
of all or any of the Registrable Securities by the Purchaser; provided, however,
that the obligation of the Company to deliver copies of prospectuses to the
Purchaser shall be subject to the receipt by the Company of reasonable
assurances from the Purchaser that the Purchaser will comply with the applicable
provisions of the Securities Act and of such other securities or blue sky laws
as may be applicable in connection with any use of such prospectuses;

 

16



--------------------------------------------------------------------------------

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented;

(f) bear all expenses in connection with the procedures in paragraphs
(a) through (e) of this Section 7.1 and the registration of the Registrable
Securities pursuant to the Registration Statement, other than fees and expenses,
if any, of counsel or other advisers to the Purchaser or the Other Purchasers or
underwriting discounts, brokerage fees and commissions incurred by the Purchaser
or the Other Purchasers, if any;

(g) advise the Purchaser promptly, but in any event within two business days by
e-mail, fax or other type of communication, and, if requested by such person,
confirm such advice in writing: (i) after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose, or any other order issued by any state
securities commission or other regulatory authority suspending the qualification
or exemption from qualification of such Registrable Securities under state
securities or “blue sky” laws; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or other order or
to obtain its withdrawal at the earliest possible moment if such stop order or
other order should be issued; (ii) when the Prospectus or any supplements to or
amendments of the Prospectus have been filed, and, with respect to the
Registration Statement or any post-effective amendment thereto, when the same
has become effective; and (iii) when the SEC notifies the Company whether there
will be a “review” of such Registration Statement and whenever the SEC comments
in writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to the Purchaser that
pertain to the Purchaser as a Selling Stockholder or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information);

(h) unless otherwise agreed to by holders of a majority of the Registrable
Securities held by the Purchaser and all Other Purchasers, neither the Company
nor any of its securities holders may include securities of the Company (other
than the Shares) in any Registration Statement filed pursuant to this Agreement
and the Company shall not after the date hereof enter into any agreement in
contravention of the foregoing;

(i) not less than three business days prior to the filing of the Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Purchaser copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution,” any risk factor contained
in such document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed, which documents will be subject to the
review and comment of the Purchaser and its counsel; provided that, the failure
of any Purchaser or his, her or its counsel to respond to such proposed
documents within two business days after receipt thereof shall be deemed
approval of same;

(j) respond as promptly as practicable to any comments received from the SEC
with respect to each Registration Statement or any amendment thereto and, as
promptly as practicable provide the Purchaser true and complete copies of all
correspondence from and to the SEC relating to such Registration Statement that
would not result in the disclosure to the Purchaser of material and non-public
information concerning the Company;

 

17



--------------------------------------------------------------------------------

(k) comply in all material respects with the provisions of the Securities Act,
the Exchange Act and all rules of the SEC promulgated thereunder with respect to
the Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement;

(l) take all other steps necessary to effect the registration of the Registrable
Securities; and

(m) cooperate with the Purchaser to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free of all restrictive legends, and to enable such Registrable Securities to
be in such denominations and registered in such names as the Purchaser may
request; provided, that, the delivery of such certificates shall be subject to
the payment by the Purchaser of any transfer taxes, if applicable.

7.2 Transfer of Shares After Registration; Suspension.

(a) The Purchaser agrees that it will not effect any disposition of the Shares
or its right to purchase the Shares that would constitute a sale within the
meaning of the Securities Act, except as contemplated in the Registration
Statement referred to in Section 7.1 or in accordance with the Securities Act,
and that it will promptly notify the Company of any changes in the information
set forth in the Registration Statement regarding the Purchaser, or the
Registration Questionnaire or its plan of distribution. The Company shall not be
required to include any Shares held by the Purchaser in the Registration
Statement if the Purchaser fails to complete, or update as needed, the
Registration Questionnaire or provide the information requested in such
Registration Questionnaire in accordance with this Section 7.2.

(b) Except in the event that paragraph (c) below applies, the Company shall use
commercially reasonable efforts to, at all times during the Registration Period,
promptly (i) prepare and file from time to time with the SEC a post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required document so that such Registration
Statement will not contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
and so that, as thereafter delivered to purchasers of the Registrable Securities
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Purchaser copies of any
documents filed pursuant to Section 7.2(b)(i); and (iii) inform the Purchaser
that the Company has complied with its obligations in Section 7.2(b)(i) (or
that, if the Company has filed a post-effective amendment to the Registration
Statement which has not yet been declared effective, the Company will notify the
Purchaser to that effect, will use its commercially reasonable efforts to secure
the effectiveness of such post-effective amendment as promptly as possible and
will promptly notify the Purchaser pursuant to Section 7.2(b)(iii) hereof when
the amendment has become effective).

 

18



--------------------------------------------------------------------------------

(c) In the event of (i) any request by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to a Registration Statement or related
Prospectus or for additional information; (ii) the issuance by the SEC or any
other federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement or the initiation of any proceedings
for that purpose; (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; or (iv) any event
or circumstance which necessitates the making of any changes in the Registration
Statement or Prospectus, or any document incorporated or deemed to be
incorporated therein by reference, so that, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, then the Company shall
deliver a notice in writing to the Purchaser (the “Suspension Notice”) to the
effect of the foregoing and, upon receipt of such Suspension Notice, the
Purchaser will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Purchaser’s receipt of
notification from the Company that the Prospectus supplement or amendment has
been filed by the Company, or until it is advised in writing by the Company that
the current Prospectus may be used. In the event of any Suspension, the Company
will use its commercially reasonable efforts, consistent with the best interests
of the Company and its stockholders, to cause the use of the Prospectus so
suspended to be resumed as soon as reasonably practicable after the delivery of
a Suspension Notice to the Purchaser.

7.3 Indemnification. For the purpose of this Section 7.3: (i) the term
“Purchaser/Affiliate” shall include the Purchaser and any affiliate (as such
term is defined pursuant to Rule 12b-2 promulgated under the Exchange Act) of
such Purchaser; (ii) the term “Registration Statement” shall include any
preliminary or final prospectus, exhibit, supplement or amendment included in or
relating to the Registration Statement referred to in Section 7.1; and (iii) the
term “Rules and Regulations” means the rules and regulations promulgated under
the Securities Act.

(a) The Company agrees to indemnify, defend and hold harmless each of the
Purchasers, their respective officers, directors, agents, investment advisors,
partners, members, stockholders and employees and each person, if any, who
controls any Purchaser (or any such person) within the meaning of the Securities
Act, against any losses, claims, damages, liabilities, costs, or expenses, joint
or several, to which such Purchasers or any of such controlling persons may
become subject, under the Securities Act, the Exchange Act, or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected in accordance
with Section 7.3(d) below), insofar as such losses, claims, damages, liabilities
or expenses (or actions in respect thereof as contemplated below) arise out of
or are based upon (i) any untrue statement or alleged

 

19



--------------------------------------------------------------------------------

untrue statement of any material fact contained in the Registration Statement,
including the prospectus, financial statements and schedules, and all other
documents filed as a part thereof, as amended at the time of effectiveness of
the Registration Statement, including any information deemed to be a part
thereof as of the time of effectiveness pursuant to paragraph (b) of Rule 430A,
or pursuant to Rule 434 of the Rules and Regulations, or the prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations, or filed as part of the Registration Statement at the time of
effectiveness if no Rule 424(b) filing is required (the “Prospectus”), or any
amendment or supplement thereto, or (ii) the omission or alleged omission to
state in any of them a material fact required to be stated therein or necessary
to make the statements in any of them, in light of the circumstances under which
they were made, not misleading, or (iii) in whole or in part on any inaccuracy
in the representations and warranties of the Company contained in this
Agreement, or any failure of the Company to perform its obligations hereunder or
under law, or (iv) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, as amended, state blue sky securities laws or
any rule or regulation promulgated thereunder, and will reimburse each Purchaser
and each such controlling person for any legal and other expenses as such
expenses are reasonably incurred by such Purchaser or such controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of or is based upon (i) an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein or (ii) the failure of such Purchaser to comply with the covenants and
agreements contained in Sections 5 or 7.3 hereof respecting sale of the
Registrable Securities or (iii) the inaccuracy of any representations made by
such Purchaser herein.

(b) Each Purchaser will severally, and not jointly, indemnify, defend and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act, against any losses, claims, damages,
liabilities or expenses to which the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected in accordance with
Section 7.3(d) below), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any failure by such Purchaser to comply with the covenants
and agreements contained in Sections 5 or 7.2 hereof respecting the sale of the
Registrable Securities or (ii) the inaccuracy of any representation made by such
Purchaser herein or (iii) any untrue or alleged untrue statement of any material
fact contained in the Registration Statement, the Prospectus, or any amendment
or supplement thereto, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Purchaser expressly
for use therein, and will reimburse the Company, each of its directors,

 

20



--------------------------------------------------------------------------------

each of its officers who signed the Registration Statement or controlling person
for any legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Purchaser shall not be liable for any such
untrue statement or omission of which the Purchaser has delivered to the Company
in writing a correction at least five business days before the occurrence of the
transaction from which such loss was incurred. No Purchaser shall be liable for
the indemnification obligations of any other Purchaser. Notwithstanding the
provisions of this Section 7.3(b), in no event shall any Purchaser be liable for
any indemnification obligation under this Section 7.3(b) in any amount in excess
of the amount of net proceeds from the sale by such Purchaser of the Registrable
Securities.

(c) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing thereof; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not materially prejudiced as a result of such failure. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with all other indemnifying parties similarly notified, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party;
provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be a conflict between the positions of
the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and approval by
the indemnified party of counsel, the indemnifying party will not be liable to
such indemnified party under this Section 7.3 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
approved by such indemnifying party in the case of paragraph (a) (such approval
not to be unreasonably withheld), representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of
action, in each of which cases the reasonable fees and expenses of counsel shall
be at the expense of the indemnifying party.

(d) The indemnifying party shall not be liable for any settlement of any action,
claim, suit, investigation, inquiry or proceeding (including, without
limitation, any

 

21



--------------------------------------------------------------------------------

shareholder or derivative action or arbitration proceeding, whether commenced or
threatened (collectively, a “Proceeding”) effected without its written consent,
which consent shall not be unreasonably withheld. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending Proceeding in respect of which any indemnified party
is a party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Proceeding.

(e) If a claim for indemnification under this Section 7.3 is unavailable to an
indemnified party (by reason of public policy or otherwise), then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of any losses, claims, damages, liabilities or expenses referred to in this
Agreement, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any losses, claims, damages, liabilities or
expenses shall be deemed to include, subject to the limitations set forth in
this Section 7.3, any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

(f) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7.3 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7.3, no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds from the sale of Registrable Securities by the Purchaser
exceeds the amount of any damages that the Purchaser has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No party to this Agreement guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any other party to this Agreement who was
not guilty of such fraudulent misrepresentation.

7.4 Termination of Conditions and Obligations. The restrictions imposed by
Section 5 or this Section 7 upon the transferability of the Registrable
Securities shall cease and terminate as to any particular number of the Shares
upon the passage of twenty-four months from the effective date of the
Registration Statement covering such Shares or at such time as an opinion of
counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

 

22



--------------------------------------------------------------------------------

7.5 Information Available. So long as the Registration Statement is required to
be effective covering the resale of Registerable Shares owned by the Purchaser,
the Company will:

(a) furnish to the Purchaser, as soon as practicable after available (but in the
case of the Company’s Annual Report to Stockholders, within 120 days after the
end of each fiscal year of the Company), one copy of (i) its Annual Report to
Stockholders (which Annual Report shall contain financial statements audited in
accordance with generally accepted accounting principles by a national firm of
certified public accountants), (ii) if not included in substance in the Annual
Report to Stockholders, its Annual Report on Form 10-K, (iii) if not included in
substance in its Quarterly Reports to Shareholders, its quarterly reports on
Form 10-Q, and (iv) a full copy of the particular Registration Statement
covering the Registerable Securities (the foregoing, in each case, excluding
exhibits);

(b) upon the reasonable request of the Purchaser, furnish to the Purchaser a
reasonable number of copies of the prospectuses to supply to any other party
requiring such prospectuses;

(c) comply with the requirements of Rule 144(c) under the Securities Act with
respect to current public information about the Company;

(d) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time it is subject to such reporting requirements);

(e) upon the reasonable request of the Purchaser, meet with the Purchaser or a
representative thereof at the Company’s headquarters to discuss information
relevant for disclosure in the Registration Statement covering the Registrable
Securities subject to appropriate confidentiality limitations.

7.6 Registration of Other Shares. Notwithstanding anything contained herein to
the contrary and for the avoidance of doubt, the parties hereto acknowledge that
(a) the Company has granted registration rights to Other Purchasers with respect
to Shares, and (b) any Registration Statement prepared, filed and made effective
under this Section 7 may also cover the resale of such other securities.

Section 8. Placement Agent’s Fees. The Purchaser acknowledges that (i) the
Company has engaged and authorized the Placement Agents in connection with the
transactions contemplated by this Agreement, (ii) the Company shall pay the
Placement Agents a commission and reimburse certain of the Placement Agents’
expenses, (iii) the Company shall indemnify and hold harmless the Purchaser from
and against all fees, commissions or other payments owing by the Company to the
Placement Agents or any other person or firm acting on behalf of the Company
hereunder and (iv) registered representatives of the Placement Agents and/or
their designees may be paid a portion of the commissions paid to the Placement
Agents.

Section 9. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, confirmed facsimile or nationally recognized overnight
express courier postage prepaid, and shall be deemed given when so mailed and
shall be delivered as addressed as follows:

 

23



--------------------------------------------------------------------------------

  (a) if to the Company, to:

IBERIABANK Corporation

200 West Congress Street

Lafayette, LA 70501

Attn: Daryl G. Byrd

    President and Chief Executive Officer

Fax: (337) 268-4031

  with a copy to:

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

            2600 Virginia Avenue, Suite 1113

Washington, DC 20037

Attn: Edward B. Crosland, Jr., Esq.

Fax: (202) 944-1109

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b) if to the Purchaser, at its address as set forth on the Purchaser’s
signature page, or at such other address or addresses as may have been furnished
to the Company in writing.

Section 10. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser.

Section 11. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

Section 12. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

Section 13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the federal law of the
United States of America.

Section 14. Entire Agreement. This Agreement and the documents referenced herein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties.

Section 15. Finders Fees. Neither the Company nor the Purchaser nor any
affiliate thereof has incurred any obligation which will result in the
obligation of the other party to pay any finder’s fee or commission in
connection with this transaction, except for fees payable by the Company to the
Placement Agent.

 

24



--------------------------------------------------------------------------------

Section 16. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, heirs, executors and administrators and
permitted assigns of the parties hereto. With respect to transfers that are not
made pursuant to the Registration Statement or Rule 144 (but are otherwise made
in accordance with all applicable laws and the terms of this Agreement), the
rights and obligations of the Purchaser under this Agreement shall be
automatically assigned by the Purchaser to any transferee of all or any portion
of the Purchaser’s Shares who is a Permitted Transferee (as defined below);
provided, however, that within two business days prior to the transfer, (i) the
Company is provided written notice of the transfer including the name and
address of the transferee and the number of Shares as applicable to be
transferred; and (ii) that such transferee agrees in writing to be bound by the
terms of this Agreement as if such transferee were the Purchaser. (For purposes
of this Agreement, a “Permitted Transferee” shall mean any person or entity who
(a) an “accredited investor” within the meaning under paragraph (a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) of Rule 501 of Regulation D promulgated under the
Securities Act and/or a “qualified institutional buyer” within the meaning under
paragraph (a)(1) of Rule 144A promulgated under the Securities Act and
(b) receives the Shares in a transaction which is in compliance with the Federal
and applicable state securities law. Upon any transfer permitted by this
Section 16, the Company shall be obligated to such transferee to perform all of
its covenants under this Agreement as if such transferee was the Purchaser.

Section 17. Expenses. The Company and the Purchaser shall bear its or his own
expenses in connection with the preparation and negotiation of the Agreement.

Section 18. Third Party Rights. Except as explicitly set forth in this
Agreement, nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement. Notwithstanding
the foregoing, the Placement Agents shall be deemed to be third-party
beneficiaries of the representations, warranties and covenants made by the
Company and the Purchaser herein.

Section 19. No Waiver. It is agreed that a waiver by either party of a breach of
any provision of this Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same party.

Section 20. Further Assurances. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

Section 21. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each of the Purchaser and the Other Purchasers that is
participating in the offering of the Shares are several and not joint. The
decision of each of the Purchaser and the Other Purchasers to purchase Shares
pursuant to this Agreement has been made by such Purchaser independently of any
Other Purchaser. Nothing contained herein and no action taken by Purchaser shall
be deemed to constitute the Purchaser and the Other Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser and the Other Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Purchaser acknowledges that no Other Purchaser
has acted as agent for such Purchaser in connection with making its investment
hereunder and

 

25



--------------------------------------------------------------------------------

that no Other Purchaser will be acting as agent of such Purchaser in connection
with monitoring its investment in the Shares or enforcing its rights under this
Agreement. Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement
and it shall not be necessary for any Other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchaser and the Other Purchasers has been provided with this
Agreement for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by the Purchaser or the Other
Purchasers.

Section 22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. Facsimile signatures should be deemed originals
for all purposes hereunder.

 

26



--------------------------------------------------------------------------------

COMPANY SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed as of the date first written above.

 

IBERIABANK CORPORATION By:  

 

Name:   Title:   Amount of Subscription Accepted $                     

 

27



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

[PURCHASER NAME]

 

(print full legal name of Purchaser)

By:  

 

(signature of authorized representative) Name:  

 

Its:  

 

Address:  

 

 

 

 

 

Telephone:  

 

Email:  

 

Tax I.D.:  

 

Address where Shares should be sent (if different from above):  

 

 

 

 

 

NUMBER OF SHARES SUBSCRIBED FOR:

 

AGGREGATE PURCHASE PRICE:

 

 

28



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire

Purchase Agreement which follows)

 

A. Complete the following items:

 

  1. Page 28 of the Purchase Agreement – Purchaser Signature Page

 

  2. Appendix I - Stock Certificate Questionnaire and Registration
Questionnaire.

 

B. Please fax a copy of BOTH the properly completed and signed Purchase
Agreement and Appendix I, and return the originals by overnight mail, to:

John Davis

Senior Executive Vice President

IBERIABANK Corporation

200 West Congress Street

Lafayette, Louisiana 70501

Tel: (337) 521-4005

Fax: (337) 268-4031

 

C. Instructions regarding the transfer of funds for the purchase of Shares will
be sent by facsimile to the Purchaser at a later date.

 

D. Upon the resale of the Shares by the Purchasers after the Registration
Statement covering the Shares is effective, as described in the Purchase
Agreement, the Purchaser:

 

  (i) must comply with the prospectus delivery requirements of the Securities
Act of 1933, as amended, if applicable; and

 

  (ii) must notify the Company promptly of the sale of all of its Shares.



--------------------------------------------------------------------------------

Appendix I

(part one of two)

IBERIABANK CORPORATION

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.      The exact name that your Shares are to be registered in (this is the
name that will appear on your stock certificates)). You may use a nominee name
if appropriate:

 

 

2.      The relationship between the Purchaser of the Shares and the registered
holder listed in response to Item 1 above:

 

 

3.      The mailing address of the registered holder listed in response to
Item 1 above:

 

 

 

 

 

 

 

 

4.      The Tax Identification Number of the registered holder listed in
response to Item 1 above:

 

 



--------------------------------------------------------------------------------

Appendix I

(part two of two)

IBERIABANK CORPORATION

REGISTRATION QUESTIONNAIRE

The undersigned beneficial owner of common stock (the “Common Stock”), of
IBERIABANK Corporation (the “Company”) understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Stock Purchase Agreement (the
“Stock Purchase Agreement”), among the Company and the Purchasers named therein.
A copy of the Stock Purchase Agreement is available from the Company upon
request at the address set forth below. All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed thereto in the Stock
Purchase Agreement. The undersigned hereby provides the following information to
the Company and represents and warrants that such information is accurate:

QUESTIONNAIRE

 

1. Name.

 

  (a) Full Legal Name of Selling Securityholder

____________________________________________________________________________________

 

  (b) Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item 3 below are held:

____________________________________________________________________________________

 

  (c) Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):

____________________________________________________________________________________

 

2. Address for Notices to Selling Securityholder:

_______________________________________________________________________________________________

_______________________________________________________________________________________________

_______________________________________________________________________________________________

Telephone:
______________________________________________________________________________________

Fax:
____________________________________________________________________________________________

Contact Person:
___________________________________________________________________________________



--------------------------------------------------------------------------------

3. Beneficial Ownership of Registrable Securities:

Type and Principal Amount of Registrable Securities beneficially owned:

______________________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________________

 

4. Broker-Dealer Status:

 

  (a) Are you a broker-dealer?

Yes      ¨            No    ¨

Note:    If yes, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

  (b) Are you an affiliate of a broker-dealer?

Yes      ¨            No    ¨

 

  (c) If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes      ¨            No    ¨

Note:    If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

Type and Amount of other securities of the Company beneficially owned by the
Selling Securityholder:

______________________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________________

 

2



--------------------------------------------------------------------------------

6. Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

______________________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________________

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Registration Questionnaire to be executed and delivered either in person or by
its duly authorized agent.

 

Dated:  

 

    Beneficial Owner: _____________________________       By:  

 

      Name:         Title:  

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED REGISTRATION

QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

 

John Davis

Senior Executive Vice President

IBERIABANK Corporation

200 West Congress Street

Lafayette, Louisiana 70501

Tel: (337) 521-4005

Fax: (337) 268-4031

 

 

3